DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed February 15, 2021. Claims 1-3 have been amended. Claims 1-3 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	Nonstatutory Double Patenting. Applicant's arguments/amendments filed February 15, 2021 with regard to the previous Nonstatutory Double Patenting rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the previous Nonstatutory Double Patenting rejection is maintained.


Pursuant to MPEP 804 (II)(B) 1 Nonstatutory Double Patenting. “A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is — does any claim in the application define an invention that is anticipated by, or is merely an obvious variation of , an invention claimed in the patent? If the answer is yes, then an "obviousness-type" nonstatutory double patenting rejection may be appropriate. Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).”.

However, the examiner respectfully disagrees. In contrast to the conclusory statement of the applicant that affirmed that the rejection did not support evidance, the examiner directs applicant’s attention to copending App# 16/894,761. As presented in the Non-Final rejection, claim(s) 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of copending App# 16/894,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same. Applicant’s arguments/remarks presented in 1.1-1.5 fail to properly respond to the rejection presented in the Non-Final rejection. Accordingly, the previous Nonstatutory Double Patenting rejection is maintained.

5.	Judicial Exception Claim Rejections - 35 USC § 101. Applicant's arguments/amendments filed February 15, 2021 with regard to the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the previous 35 USC § 101 rejection is maintained.
The applicant argues that “as evidenced by FACT A, FACT B and FACT C, any person of ordinary skill in the art knows that a patented claim 1 cannot include any mental process. Hence, the underlined text is not necessary. The underlined text adds no information to the modified claim 1, as interpreted by one of ordinary skill in the art. Hence, a patented claim 1, as interpreted by one of ordinary skill in the art, does not include any mental process. In addition, the patent application clearly describes an embodiment of claim 1, wherein the steps of claim 1 are performed without any "mental step". For example, please refer to Section 4.11 of the patent application. Therefore, the applicant has overcome the objection of 35 U.S.C. 101 regarding claim 1.”

In accordance to 2019 Revised Patent Subject Matter Eligibility Guidance. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v.
Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)”.

However, the examiner respectfully disagrees. In contrast to the conclusory statements of the applicant that affirmed that the rejection is not supported by evidence and that affirms that claim 1 cannot include any mental process, the examiner directs applicant’s attention to the action presented in the Non-Final rejection. For example, for Step 2A—Prong 1 analysis:  is 

6.	Non-Statutory Subject - 35 USC § 101. Applicant's arguments/amendments filed February 15, 2021 with regard to the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the previous 35 USC § 101 rejection is maintained.
The applicant argues that “Section 4.11 of the patent application describes embodiments of a "non-transitory computer readable store medium". For example, paragraph [157] of the patent application provides embodiments of a hardware platform that executes the "one or more programs" of claim 2. These embodiments include a CPU or a GPU… Therefore, the patent application actually sets forth example embodiments of a "non-transitory computer readable store medium"”

Pursuant to 2111.01   Plain Meaning “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms”.

However, the examiner respectfully disagrees. In contrast to the conclusory statements of the applicant that affirmed that the rejection is not supported by evidence and that there is no need to add any limitation of "non-transitory" to claim 2, the examiner directs applicant’s attention to MPEP 2111.01. The broadest reasonable interpretation of a claim drawn to a See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Since the broadest reasonable interpretation of a claim covers a signal per se, the claim is still rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Accordingly, the previous Non-Statutory Subject - 35 USC § 101 rejection is maintained.

7.	Claim Interpretation. Applicant's arguments/amendments filed February 15, 2021 with regard to the previous Claim Interpretation have been fully considered. Applicant's arguments/amendments are persuasive. The applicant amended “one or more modules” to “a set of instructions”. Accordingly, the previous Claim Interpretation has been removed. However, upon further consideration, under the broadest reasonable interpretation, this claim now, as draft, is directed to a computer program only so the examiner interprets claim 3 as directed to software alone.

8.	Claim Rejections - 35 USC § 112. Applicant's arguments/amendments filed February 15, 2021 with regard to the previous 35 USC § 112 rejections have been fully considered. 

9.	Claim Rejections - 35 USC § 103. Applicant's arguments/amendments filed February 15, 2021 with regard to the previous 35 USC § 103 rejections have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, 35 USC § 103 rejection is maintained.
The applicant in page 22 argues that “The prior art Hajj determines both: (1)   transit stations near the source location, and also (2) transit stations near the target location (see Column 1, lines 48~53 of prior art Hajj quoted above). However, claim 1 does not determine both. Claim 1 determines either (1), or (2), but never both (1) and (2).”

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. The applicant admits that the prior art discloses both transit stations near the source location, and also (2) transit stations near the target location. The prior art discloses all the features of the claimed invention. Specifically, train stations, stops, sites, and places within a transportation system that describe how a user can travel between two locations (See at least Col 14, lines 60-64, “the map application describes the distance associated with the leg, the number of transit stations ( e.g., bus stops) while on the transit vehicle, and a total travel time for the leg”). Therefore, it would be obvious for a person of ordinary skill in the art to determine either (1), or (2) as expressly or impliedly contained in the prior art.

The applicant in page 23 argues that “the prior art Hajj does not precompute nor store such routes in any database”.
However, the examiner respectfully disagrees. While precomputing routes and storing them in a database is a well-known feature in the art of navigation in map applications, this feature is not explicitly disclosed by Hajj. This feature is impliedly contained in the prior art because Hajj’s invention must perform the above feature before presenting them to a user (Col 2, lines 56-62, “when a user selects a presentation of a route summary ( e.g., by placing, pointing, or tapping a finger on the presentation on a touch sensitive display screen of the device, clicking on the presentation, etc.), the map application provides a list view (e.g., a navigation list view) of the transit route that provides a list of detailed instructions on how to navigate the transit route”). This means that that in a previous stage the mapping service must store a plurality of precomputed routes before the user actually selects one based on user’s preferences. Additionally, this feature is mainly disclosed by Borgerson (See at least ¶ 19, “The system then implements a number of pre-processing steps ( e.g. downsampling, progressive road type removal, etc.) on the road graph data. The pre-processing steps are intended to reduce the size of the road graph data while still preserving enough of the road graph to generate accurate travel sheds”), (See at least ¶ 25, “the system further simplifies the road graph by storing the road graph as an array of nodes and an array of edges that index into the nodes, where the edges contain travel time between nodes… Storing using a geohashing technique allows the system to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed”), (The examiner further notes that storing information/ data in a database is conventional and known in the art). In other words, the pre-processing step of generating road graph data and storing it acts in the same way as the limitation argued by the applicant above. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, it would be obvious for a person of ordinary skill in the art to modify the method of Hajj and include determining at least one precomputed route or route length and storing it in a database as taught by Borgerson because it would allow the method to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed (Borgerson, ¶ 25).

The applicant in page 24 argues that “Examiner incorrectly mapped steps of claim 1 to steps of prior art Hajj… Therefore, the conclusion of the Examiner about "obviousness in view of prior" lacks support of the evidence.”
However, the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the limitations of at least 1(d), 1(e) i, and 1(e) ii are expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. For example, 1(d) determining at least one precomputed description of travel and storing it in a database (See Borgerson above ¶ 19), also (See Borgerson at least ¶, 44, “the data storage area 220 may contain data pertaining to road graph data. As will be described in more detail below, the server 215 typically contains one or more programs for implementing a number of pre-processing steps… in addition, the programs on the server 215 may also pre-process the road graph data ( either in a reduced form or from the original size) into one or more formats ( e.g. directed graph, point cost matrix, geohash table, etc.) that allow for rapid determinations of travel times”), 1(e) i, determining at least one nearby representative included in the at least one representative, wherein a length of travel between each nearby representative and the start/end place is within a first threshold (See Hajj at least Col 4, lines 50-54, “a transit leg is replaceable by a second route when the second route and the transit leg have at least two common transit stations or two transit stations that are within a short distance of each other ( e.g., within a threshold distance of each other).”), and 1(e) ii, retrieving from the at least one precomputed description of travel a second precomputed description of travel between the start/end site and the nearby representative (See Hajj at least Col 1, lines 44-55, “upon receiving a request to display a route in transit mode, identifies one or more transit routes between two locations and displays the best possible transit route among the identified routes to the user.”). Accordingly, the limitations of at least 1(d), 1(e) i, and 1(e) ii are expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art 

The applicant in page 25 argues that “the reasoning of the Examiner is flawed.” regarding to storing information/data in a database because the claimed invention uses "storing" in a surprising new manner, that many experts failed to discover.
However, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., storing in a surprising new manner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, if the applicant believes that the surprising new manner in which data is store in his invention is different than the one in the prior art, the applicant is welcome to amend the claims to incorporate such advancement in art to the claims based on the specification disclosure.

The applicant in page 25 argues that “the reasoning of the Examiner is flawed. Whether something allows some benefit to exist, is not any evidence of obviousness.” 
However, the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hajj in view of Borgeson disclose, suggest, or teach the limitations of claimed invention. The examiner directs the applicant’s attention to the explanation provided above and throughout this response in reference to precomputed description of travel and storing it in a database. Further, there is no disclosure in the specification and the claims how this precomputed description of travel and storing it in a database is performed so differently than what it is actually done in the art that make a description of travel much faster as argued by the applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a creation of a real estate search engine based on commute duration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant in page 26 argues that “The distinguishing technical feature is stated in claim 1.” 
However, the examiner respectfully disagrees. The applicant has not amended the claims in a way that a person of ordinary skill in the art can distinguish them from the prior art as stablished in the examiner’s response above. “A particular embodiment may not be read into a claim when the claim language is broader than the embodiment.”  See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).

However, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a real estate search engine based on commute duration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. “A particular embodiment may not be read into a claim when the claim language is broader than the embodiment.”  See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).

The applicant in page 27 argues that “with a statistical validity, we can assert that claim 1 is non-obvious.” 
However, the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for all the reasons presented above, the examiner maintains the previous 35 USC § 103 rejection over Claim 1-3. 

Nonstatutory Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim(s) 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of copending App# 16/894,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same. Further, it would be obvious for a person of ordinary skill in the art to modify wherein each representative corresponds to a vertex of a graph that models the transportation system and a route with a partial route to compute a route of travel. Claims 2 and 3 contain similar limitations so they are rejected for similar reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, the reference application discloses:
method for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system (See claim 1), the method comprising: 
(a) receiving at least one representative included in the transportation system, wherein each representative corresponds to a vertex of a graph that models the transportation system, and wherein a number of representatives is at most a number of vertexes of the graph multiplied by a predetermined ratio (See claim 1); 
(b) receiving a request comprising the at least one place (See claim 1); and 
(c) responding to the request with information obtained using the at least one description of travel the method characterized by (See claim 1): 
(d) determining at least one precomputed description of travel and storing it in a database , wherein each first precomputed description of travel describes travel within the transportation system between a first site included in the at least one site and a first representative included in the at least one representative (See claim 1); and 
(e) computing the at least one description of travel that comprises a description of travel within the transportation system between a start/end site included in the at least one site and a start/end place included in the at least one place, wherein the start/end site or the start/end place is not included in the at least one representative (See claim 1), and wherein the computing comprises 
(See claim 1); 
ii. retrieving from the at least one precomputed description of travel a second precomputed description of travel between the start/end site and the nearby representative; (See claim 1) and 
iii. determining a description of travel within the transportation system between the nearby representative and the start/end place (See claim 1).

Judicial Exception Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (a) receiving at least one representative included in the transportation system; (b) receiving a request comprising the at least one site and the at least one place; (c) responding to the request with information obtained using the least one route or route length; (d) determining at least one precomputed route or route length; (e) computing the at least one route or route length that comprises a description of travel within the transportation system between a start/end site included in the at least one site and a start/end place included in the at least one place; i. determining at least one nearby representative included in the at least one representative; ii. retrieving from the at least one precomputed route 
The limitations of claim 1 of (a) receiving at least one representative included in the transportation system; (b) receiving a request comprising the at least one site and the at least one place; (c) responding to the request with information obtained using the least one route or route length; (d) determining at least one precomputed route or route length; (e) computing the at least one route or route length that comprises a description of travel within the transportation system between a start/end site included in the at least one site and a start/end place included in the at least one place; i. determining at least one nearby representative included in the at least one representative; ii. retrieving from the at least one precomputed route or route length a second precomputed route or route length; and iii. determining a description of travel within the transportation system between the nearby representative and the start/end place, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “database” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, (elements a-c) in the context of this claim encompasses the user mentally thinking about a route from a location to a destination in terms of travel distance and points in the trajectory. Similarly, the limitation of “computing the at least one route or route length that comprises a description of travel within the transportation system between a start/end site”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine routes within a transportation system. For example, the context of this claim encompasses the user thinking about the best travel mode to travel to a destination. In other words, a person can think 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, thus the claim is not patent eligible. 
Further, claims 2-3 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a computer system/apparatus which does not impose any meaningful limits on practicing the abstract idea.

13.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

2 requires a non-transitory computer readable store medium, which stores a program. The specification does not set forth what constitutes a non-transitory computer readable store medium, and therefore , in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim,  said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

15.	 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Regarding claim 3, under the broadest reasonable interpretation this claims are directed to a computer program only. 
"Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory processes, as they are not 'acts' being performed." MPEP §2106.01 I. Because the   Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 U.S.C. §101. 
"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, as nonstatutory functional descriptive material." MPEP §2106.01 I. 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, claim 3 is a system claim directed to comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system. Because Applicant's specification does not lexicographically define said system to be hardware, Examiner uses the broadest reasonable interpretation to interpret the claim as software. Thus, Examiner interprets claim 3 as directed to software alone.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 1-3 are rejected under 35 U.S.C 103 as being unpatentable over Hajj et al, US Patent 10,533,865, in view of Borgerson et al. US 2013/0046795, hereinafter referred to as Hajj and Borgerson, respectively.

Regarding claim 1, Hajj discloses a method for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system (See at least Col 6, lines 18-28, “allow a user to browse a map of a locality and to perform searches for map locations based on addresses, names (e.g., people, businesses, etc.) or other search parameters. The map application of some such embodiments also has a navigation mode that includes a driving navigation mode to provide driving navigation directions, a walking navigation mode to provide walking navigation directions, and a transit navigation mode to provide transit navigation directions”), the method comprising: 
(a) receiving at least one representative included in the transportation system, wherein each representative corresponds to a vertex of a graph that models the transportation system, and wherein a number of representatives is at most a number of vertexes of the graph multiplied by a predetermined ratio (See at least Col 14, lines 60-64, “the map application describes the distance associated with the leg, the number of transit stations ( e.g., bus stops) while on the transit vehicle, and a total travel time for the leg”), (The examiner interprets number of representatives is at most a size of the transportation system multiplied by a predetermined ratio as any number of representatives since the limitation requires at least one representative included in the transportation system); 
(b) receiving a request comprising the at least one place (See at least Col 1, lines 44-55, “upon receiving a request to display a route in transit mode, identifies one or more transit routes between two locations and displays the best possible transit route among the identified routes to the user”), (The examiner interprets the at least one site and the at least one place equivalent to any two points where a route can be determined); and
(c) responding to the request with information obtained using the at least one description of travel (See at least Col 8, lines 55-60, “the map application dynamically determines whether to provide an initial driving, walking or transit route based on the distance to the destination, the locality in which the device currently operates, and the detected current mode of transportation for the device”); the method characterized by:
(d) determining at least one description of travel and storing it, wherein each first description of travel describes travel within the transportation system between a first site included in the at least one site and a first representative included in the at least one representative (See at least Col 19, lines 33-41, “a transit navigation presentation provides navigation instructions that specify navigation maneuvers that use one or more transit vehicles ( e.g., buses, rapid-transit train vehicles, commuter-rail vehicles, long-distance train vehicles, ferries, etc.) as the device traverses a transit route from a starting location to a destination location. The transit navigation presentation in some embodiments also includes walking instructions that provide directions to transit stations or from transit stations”); and 
(See at least Col 16, lines 1-10, “the map application of some embodiments also displays additional information about each leg 365 of the route next to the leg. For example, the information next to the first leg 365 of the illustrated example, provides the passenger with the number of bus stops (1 bus stop), the distance that should be traveled by the bus 56 (0.4 miles), and the estimated time of travel (5 minutes).”), (The examiner notes that Hajj discloses a description of travel within different types of transportation systems where the start/end site or the start/end place is not included in the at least one representative as described above for the bus transit leg), and wherein the computing comprises:
 i. determining at least one nearby representative included in the at least one representative, wherein a length of travel between each nearby representative and the start/end place is within a first threshold (See at least Col 4, lines 50-54, “a transit leg is replaceable by a second route when the second route and the transit leg have at least two common transit stations or two transit stations that are within a short distance of each other ( e.g., within a threshold distance of each other).”); 
ii. retrieving from the at least one precomputed description of travel a second precomputed description of travel between the start/end site and the nearby representative (See at least Col 4, lines 43-47, “In some embodiments, the map application determines whether any of the transit legs of a selected transit route is replaceable by a second different route that is travelled by one or more other transit vehicles. In some embodiments a transit leg is replaceable by a second route”), (See at least Col 4, lines 58-65, “in other embodiments the transit vehicles are of different types ( e.g., the transit leg is traveled by a bus, while the second route is traveled by a subway train). When the map application of some embodiments determines that a transit leg of a transit route can be replaced with other routes, the map application displays the other routes to the user along with the same navigation instruction that is associated with the transit leg”); and
iii. determining a description of travel within the transportation system between the nearby representative and the start/end place (See at least Col 4, lines 52-56, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby a specified starting location ( e.g., the current location of the device) to locations near the specified destination”), (See at least Col 12, lines 49-53, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby the current device's location to locations near the specified destination”).
Hajj fails to explicitly disclose determining at least one precomputed description of travel and storing it in a database.
However, Borgerson teaches determining at least one precomputed description of travel and storing it in a database (See at least ¶ 19, “The system then implements a number of pre-processing steps ( e.g. downsampling, progressive road type removal, etc.) on the road graph data. The pre-processing steps are intended to reduce the size of the road graph data while still preserving enough of the road graph to generate accurate travel sheds”), (See at least ¶ 25, “the system further simplifies the road graph by storing the road graph as an array of nodes and an array of edges that index into the nodes, where the edges contain travel time between nodes… Storing using a geohashing technique allows the system to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed”), (The examiner further notes that storing information/ data in a database is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system of Hajj and include determining at least one precomputed description of travel and storing it in a database as taught by Borgerson because it would allow the method to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed (Borgerson, ¶ 25).

Regarding claim 2, Hajj discloses a computer system for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system (See at least Col 6, lines 18-28, “allow a user to browse a map of a locality and to perform searches for map locations based on addresses, names (e.g., people, businesses, etc.) or other search parameters. The map application of some such embodiments also has a navigation mode that includes a driving navigation mode to provide driving navigation directions, a walking navigation mode to provide walking navigation directions, and a transit navigation mode to provide transit navigation directions”), the computer system comprising:
a) one or more processors (See at least Col 38, lines 43-45, “the map application actively runs on the device (by one or more processors of the device) in order to maintain the navigation presentation”);
(b) a computer-readable storage medium storing one or more programs for execution by the one or more processors (See at least Claim 1, “A non-transitory machine readable medium storing a map application executable by at least one processing unit of a device”); and 
(c) the one or more programs comprising instructions to be executed by the one or more processors (See at least Col 42, lines 22-30, “The computer-readable media may store a computer program that is executable by at least one processing unit and includes sets of instructions for performing various operations. Examples of computer programs or computer code include machine code”) so as to perform at least one step;
wherein the, at least one step, comprises:
(d) receiving at least one representative included in the transportation system, wherein each representative corresponds to a vertex of a graph that models the transportation system,  and wherein a number of representatives is at most a number of vertexes of the graph multiplied by a predetermined ratio (See at least Col 14, lines 60-64, “the map application describes the distance associated with the leg, the number of transit stations ( e.g., bus stops) while on the transit vehicle, and a total travel time for the leg”), (The examiner interprets number of representatives is at most a size of the transportation system multiplied by a predetermined ratio equivalent to any number of representatives since the limitation requires at least one representative included in the transportation system);
(e) receiving a request comprising the at least one site and the at least one place (See at least Col 1, lines 44-55, “upon receiving a request to display a route in transit mode, identifies one or more transit routes between two locations and displays the best possible transit route among the identified routes to the user”), (The examiner interprets the at least one site and the at least one place equivalent to any two points where a route can be determined); and
(f) responding to the request with information obtained using the at least one description of travel (See at least Col 8, lines 55-60, “the map application dynamically determines whether to provide an initial driving, walking or transit route based on the distance to the destination, the locality in which the device currently operates, and the detected current mode of transportation for the device”); the computer system characterized by the at least one step further comprising:
(g) determining at least one description of travel and storing it, wherein each first description of travel describes travel within the transportation system between a first site included in the at least one site and a first representative included in the at least one representative (See at least Col 19, lines 33-41, “a transit navigation presentation provides navigation instructions that specify navigation maneuvers that use one or more transit vehicles ( e.g., buses, rapid-transit train vehicles, commuter-rail vehicles, long-distance train vehicles, ferries, etc.) as the device traverses a transit route from a starting location to a destination location. The transit navigation presentation in some embodiments also includes walking instructions that provide directions to transit stations or from transit stations”); and 
(h) computing the at least one description of travel that comprises a description of travel within the transportation system between a start/end site included in the at least one site and a start/end place included in the at least one place, wherein the start/end site or the start/end place is not included in the at least one representative (See at least Col 16, lines 1-10, “the map application of some embodiments also displays additional information about each leg 365 of the route next to the leg. For example, the information next to the first leg 365 of the illustrated example, provides the passenger with the number of bus stops (1 bus stop), the distance that should be traveled by the bus 56 (0.4 miles), and the estimated time of travel (5 minutes).”), (The examiner notes that Hajj discloses a description of travel within different types of transportation systems where the start/end site or the start/end place is not included in the at least one representative as described above for the bus transit leg), and wherein the computing comprises:
 i. determining at least one nearby representative included in the at least one representative, wherein a length of travel between each nearby representative and the start/end place is within a first threshold (See at least Col 4, lines 50-54, “a transit leg is replaceable by a second route when the second route and the transit leg have at least two common transit stations or two transit stations that are within a short distance of each other ( e.g., within a threshold distance of each other).”); 
ii. retrieving from the at least one precomputed description of travel a second precomputed description of travel between the start/end site and the nearby representative (See at least Col 4, lines 43-47, “In some embodiments, the map application determines whether any of the transit legs of a selected transit route is replaceable by a second different route that is travelled by one or more other transit vehicles. In some embodiments a transit leg is replaceable by a second route”), (See at least Col 4, lines 58-65, “in other embodiments the transit vehicles are of different types ( e.g., the transit leg is traveled by a bus, while the second route is traveled by a subway train). When the map application of some embodiments determines that a transit leg of a transit route can be replaced with other routes, the map application displays the other routes to the user along with the same navigation instruction that is associated with the transit leg”); and
iii. determining a description of travel within the transportation system between the nearby representative and the start/end place (See at least Col 4, lines 52-56, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby a specified starting location ( e.g., the current location of the device) to locations near the specified destination”), (See at least Col 12, lines 49-53, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby the current device's location to locations near the specified destination”).
Hajj fails to explicitly disclose determining at least one precomputed description of travel and storing it in a database.
However, Borgerson teaches determining at least one precomputed description of travel and storing it in a database (See at least ¶ 25, “the system further simplifies the road graph by storing the road graph as an array of nodes and an array of edges that index into the nodes, where the edges contain travel time between nodes. Moreover, the system may store optimized graphs for each mode of transport (e.g., drive, walk, bike, public transportation, etc.) utilizing a geohashing technique. The file system contains a directory structure for each mode of transport, a directory name that is based on latitude, and a file name that is based on longitude. Storing using a geohashing technique allows the system to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed”), (The examiner further notes that storing information/ data in a database is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer system for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system of Hajj and include determining at least one precomputed description of travel and storing it in a database as taught by Borgerson because it would allow the method to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed (Borgerson, ¶ 25).

Regarding claim 3, Hajj discloses an apparatus for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system (See at least Col 6, lines 18-28, “allow a user to browse a map of a locality and to perform searches for map locations based on addresses, names (e.g., people, businesses, etc.) or other search parameters. The map application of some such embodiments also has a navigation mode that includes a driving navigation mode to provide driving navigation directions, a walking navigation mode to provide walking navigation directions, and a transit navigation mode to provide transit navigation directions”), the apparatus comprising sets of instructions configured to perform at least one step comprising: 
(a) receiving at least one representative included in the transportation system, wherein each representative corresponds to a vertex of a graph that models the transportation system, and wherein a number of representatives is at most a number of vertexes of the graph multiplied by a predetermined ratio (See at least Col 14, lines 60-64, “the map application describes the distance associated with the leg, the number of transit stations ( e.g., bus stops) while on the transit vehicle, and a total travel time for the leg”), (The examiner interprets number of representatives is at most a size of the transportation system multiplied by a predetermined ratio as any number of representatives since the limitation requires at least one representative included in the transportation system); 
(b) receiving a request comprising the at least one place (See at least Col 1, lines 44-55, “upon receiving a request to display a route in transit mode, identifies one or more transit routes between two locations and displays the best possible transit route among the identified routes to the user”), (The examiner interprets the at least one site and the at least one place equivalent to any two points where a route can be determined); and
(c) responding to the request with information obtained using the at least one description of travel the apparatus further comprising (See at least Col 8, lines 55-60, “the map application dynamically determines whether to provide an initial driving, walking or transit route based on the distance to the destination, the locality in which the device currently operates, and the detected current mode of transportation for the device”):
(d) a receiver configured to receive from a user the request (See at least Col 39, lines 55-67, “the wireless communication subsystem 1425 includes radio frequency receivers and transmitters, and optical receivers and transmitters (not shown in FIG. 14). These receivers and transmitters of some embodiments are implemented to operate over one or more communication networks”); and
 (e) a transmitter configured to respond to the user with the information (See at least Col 39, lines 55-67, “the wireless communication subsystem 1425 includes radio frequency receivers and transmitters, and optical receivers and transmitters (not shown in FIG. 14). These receivers and transmitters of some embodiments are implemented to operate over one or more communication networks”): the apparatus characterized by the at least one step further comprising:
(f) determining at least one description of travel and storing it, wherein each first description of travel describes travel within the transportation system between a first site included in the at least one site and a first representative included in the at least one representative (See at least Col 19, lines 33-41, “a transit navigation presentation provides navigation instructions that specify navigation maneuvers that use one or more transit vehicles ( e.g., buses, rapid-transit train vehicles, commuter-rail vehicles, long-distance train vehicles, ferries, etc.) as the device traverses a transit route from a starting location to a destination location. The transit navigation presentation in some embodiments also includes walking instructions that provide directions to transit stations or from transit stations”); and 
(g) computing the at least one description of travel that comprises a description of travel within the transportation system between a start/end site included in the at least one site and a start/end place included in the at least one place, wherein the start/end site or the start/end place is not included in the at least one representative, (See at least Col 16, lines 1-10, “the map application of some embodiments also displays additional information about each leg 365 of the route next to the leg. For example, the information next to the first leg 365 of the illustrated example, provides the passenger with the number of bus stops (1 bus stop), the distance that should be traveled by the bus 56 (0.4 miles), and the estimated time of travel (5 minutes).”), (The examiner notes that Hajj discloses a description of travel within different types of transportation systems where the start/end site or the start/end place is not included in the at least one representative as described above for the bus transit leg), and wherein the computing comprises:
 i. determining at least one nearby representative included in the at least one representative, wherein a length of travel between each nearby representative and the start/end place is within a first threshold (See at least Col 4, lines 50-54, “a transit leg is replaceable by a second route when the second route and the transit leg have at least two common transit stations or two transit stations that are within a short distance of each other ( e.g., within a threshold distance of each other).”); 
ii. retrieving from the at least one description of travel a second description of travel between the start/end site and the nearby representative (See at least Col 4, lines 43-47, “In some embodiments, the map application determines whether any of the transit legs of a selected transit route is replaceable by a second different route that is travelled by one or more other transit vehicles. In some embodiments a transit leg is replaceable by a second route”), (See at least Col 4, lines 58-65, “in other embodiments the transit vehicles are of different types ( e.g., the transit leg is traveled by a bus, while the second route is traveled by a subway train). When the map application of some embodiments determines that a transit leg of a transit route can be replaced with other routes, the map application displays the other routes to the user along with the same navigation instruction that is associated with the transit leg”); and
iii. determining a description of travel within the transportation system between the nearby representative and the start/end place (See at least Col 4, lines 52-56, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby a specified starting location ( e.g., the current location of the device) to locations near the specified destination”), (See at least Col 12, lines 49-53, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby the current device's location to locations near the specified destination”).
Hajj fails to explicitly disclose determining at least one precomputed description of travel and storing it in a database.
However, Borgerson teaches determining at least one precomputed description of travel and storing it in a database (See at least ¶ 25, “the system further simplifies the road graph by storing the road graph as an array of nodes and an array of edges that index into the nodes, where the edges contain travel time between nodes. Moreover, the system may store optimized graphs for each mode of transport (e.g., drive, walk, bike, public transportation, etc.) utilizing a geohashing technique. The file system contains a directory structure for each mode of transport, a directory name that is based on latitude, and a file name that is based on longitude. Storing using a geohashing technique allows the system to quickly query exactly the graph data it needs for each mode of transport to optimize the process of generating a travel shed”), (The examiner further notes that storing information/ data in a database is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus for searching or comparing at least one site using at least one description of travel between the at least one site and at least one place within a transportation system of Hajj and include determining at least one precomputed description of travel and storing it in a database as taught by Borgerson because it .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665